Title: To George Washington from Brigadier General Anthony Wayne, 21 September 1777
From: Wayne, Anthony
To: Washington, George



Dear General
Red Lion [Pa.] 21 Septr 1777: 12 oClock

About 11 OClock last Evening we were alarmed by a firing from One of our Out guards—The Division was immediately formed, which was no sooner done than a firing began on our Right flank—I thought proper to order the Division to file off by the left, except the Infantry and two or three Regiments nearest to where the Attack began in order to favour our Retreat—by this time the Enemy and we were not more than Ten Yards distant—a well directed fire mutually took place, followed by charge of Bayonet—Numbers fell on each side—we then drew off a little distance and formed a Front to oppose to theirs—they did not think prudent to push matters further.
Part of the Division were a little scattered but are collecting fast—We have saved all our Artillery, Ammunition & Stores—except one or two Waggons belonging to the Commissaries Department.
Genl Smallwood was on his march, but not within supporting distance—he ordered his people to file off towards this place where his Division and my own now lay.
As soon as we have refreshed our Troops for an Hour or Two, we shall follow the Enemy, who I this moment learn from Major North are marching for Schuylkill—I can’t as yet ascertain our Loss—but will make out a Return as soon as possible, our Dead will be collected & buried this Afternoon.
I must in justice to Cols. Hartley, Humpton, Broadhead, Grier, Butler, Hubley & indeed every Feild & Other Officer, inform your Excellency, that I derived every assistance possible from those Gentn on this Occasion.
Whilst I am writing I received yours of the 20th ⅌ Messrs Dunlap & Leamings, with the intelligence you wished to communicate—It will not be in our power to render you such service, as I could wish, but

all that can you may depend on being done by Your Excellencys Most Obedt Hble servt

Anty Wayne


N.B. The Two Letters you mention I never received—I have reason to think they fell into the Enemy’s hands, last Nights Affair fully evinces it.

